HAMITER, Justice
(dissenting in part and concurring in part).
To me it does not appear that the United States Government has ever accepted, either expressly or impliedly, exclusive jurisdiction over any of the six sites in question. Therefore, in my opinion, the authority of the State of Louisiana and of the City of New Orleans to levy the disputed taxes has not been divested.
I agree that the Court of Appeal, Orleans Circuit, has appellate jurisdiction of the action against the State Tax Collector.